Citation Nr: 1339978	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-37 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, V.S., and M.V.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington which awarded service connection for PTSD and assigned a 30 percent disability rating effective January 6, 2006.  The Veteran perfected an appeal of the assigned rating. 

In March 2011, the RO denied the Veteran's claim for an increased initial rating in excess of 30 percent, and granted an increased rating for PTSD from 30 percent to 50 percent effective February 26, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In April 2011, the Veteran, his wife, and his Vet Center counselor, testified at a Travel Board hearing before the undersigned Veterans Law Judge in Seattle, Washington; a transcript of that hearing is associated with the claims file. 

The Board remanded the claim in June 2011.  At that time, the issue on appeal was characterized as entitlement to a higher initial disability rating for PTSD, evaluated as 30 percent disabling prior to February 26, 2009, and as 50 percent disabling thereafter.

Later, in May 2012, the RO determined that a rating of 70 percent for the Veteran's service-connected PTSD was warranted, effective from January 6, 2006.  However, again, as the as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB.

The Board notes that the Veteran's claim for a total rating based on individual unemployability was granted in a decision of September 2013, effective from January 6, 2006.

FINDING OF FACT

1.  From January 6, 2006, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment most comparable to deficiencies in most areas, to include an inability to establish and maintain effective relationships.

2.  The disorder has not been productive of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

From January 6, 2006, the criteria for the assignment of a rating in excess of 70 percent rating for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is appealing the initial rating assignment as to his PTSD.  No duty to notify arises from a notice of disagreement (NOD).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104 and 7105 (West 2002).  In this case, the notice obligations set forth in §§ 5104 and 7105 were met when the RO issued an October 2007 Statement of the Case (SOC).  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in §§ 5104 and 7105 of the statute.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  This include VA medical records included within "Virtual VA" (an electronic data-based system).  Neither the Veteran nor his representative has identified any outstanding medical records.

In addition, the Veteran was afforded VA (including fee-basis) examinations with respect to the matter on appeal in May 2006, November 2009, and August 2011.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations here are adequate, in that they included a comprehensive review of the Veteran's medical history and also included sufficient medical findings relating to the applicable rating criteria.  There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in August 2011.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the initial rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Factual Background

The Veteran essentially contends that the severity of his PTSD symptoms warrant the assignment of an initial rating in excess of 70 percent for the period from January 6, 2006.  

The Veteran initially sought service connection for PTSD on January 6, 2006.  See VA Form 21-526.

A January 2006 Veteran Center intake note includes a reference to a Global Assessment of Functioning (GAF) score of 40.  

The report of a January 2006 private psychiatric examination, completed by J.M.H., MD, shows that PTSD was diagnosed.  A GAF score of 50 was provided.  The Veteran gave a history of nightmares and problems associated with anger control.  He also complained of trouble sleeping.  Examination showed a depressed affect, and significant psychomotor retardation, with slowed and soft speech.  

A February 2006 VA psychiatric outpatient treatment record includes a diagnosis of chronic PTSD.  His affect was constricted, and mood subdued.  Both thought content and process were described as intact.

An April 2006 VA psychiatric care outpatient treatment record shows that examination of the Veteran showed his affect to be constricted, and his mood to have improved.  He continued to complain of survivor guilt, intrusive memories, and nightmares.  The Veteran denied having hallucinations.  Chronic PTSD was diagnosed.  

A May 2006 VA fee-basis psychiatric examination shows that the Veteran complained of having problems with sleeping and anger control.  He admitted to suicidal thoughts in the past, but with no plan.  The Veteran reported having worked for 26 years with the fire department.  He described doing many things in the course of an average day, such as cooking, cleaning, cleaning, and driving his wife.  

Examination showed the Veteran to be casually dressed and well groomed.  He was alert and oriented times three.  Affect was broad.  Communication was normal.  Thought processes were normal.  No history of hallucinations was reported.  The Veteran reported a history of panic attacks while in Vietnam, but not presently.  To this, an outpatient Veteran center record, dated in August 2006, shows that the Veteran mentioned that at the time of the VA fee-basis examination he was confused as to the meaning of "panic attacks."  Judgment and abstract thinking were both normal.  There was not presently suicidal or homicidal ideation, though he admitted to previous ideation.  PTSD was diagnosed, and a GAF score of 58 was provided.  

The RO granted service connection for PTSD in August 2006.  A 30 percent rating was assigned, effective from January 6, 2006.  The Veteran was notified of this decision in August 2006, and supplied VA with a NOD in April 2007, initiating his appeal.  The appeal was subsequently perfected in a timely manner.

Progress notes on file from the Vet Center, dated from 2006 to 2009, show multiple diagnoses of chronic PTSD.  The Veteran cited continuing problems with panic attacks in February 2009.  The examiner commented that they were quite incapacitating, and contributed to the Veteran's sleeping problems and nightmares.  He complained of nightmares, angry outbursts, and trouble sleeping in September 2009.  

The report of a November 2009 VA fee-basis examination shows that the Veteran described current PTSD-related symptoms.  These included nightmares, insomnia, and traumatic memories.  He added he retired from the fire department due to having flashbacks while responding to emergencies.  He also mentioned he retired in 1993 due to conflicts at work.  

Examination showed normal orientation.  Extreme anxiety and depressed mood were present.  Communication, speech and concentration were all described to be normal.  The Veteran did note having panic attacks, which occurred less than once a week.  Thought processes were impaired by slowness of thought.  The Veteran reported having regular suicidal thoughts.  Homicidal ideation was absent.  PTSD was diagnosed, and a GAF score of 45 was supplied.  The examiner commented that the Veteran had difficulty in establishing and maintaining effective work/school and social relationships because he lacked motivation and made negative predictions about future social encounters.  An intermittent inability perform recreation activities.  The prognosis for the Veteran's disorder was noted to be fair, and likely to improve with intensive psychotherapy.  

A March 2011 letter from Dr. J.M.H., shows that he commented that while the Veteran had decent relationships with his children, this was not the case with his wife.  He added that the Veteran exhibited symptoms of severe anxiety and trouble with anger.  Suicidal feelings a year earlier was also noted.  The physician opined that the Veteran should be awarded more than a 50 percent disability rating.  He added the Veteran lived essentially in isolation, and suffered from ongoing sleep problems.  He concurred with the 45 GAF score supplied by the VA fee-basis examiner in November 2009.  He described the Veteran's PTSD symptoms as being severe, illustrative of serious impairment in social and occupational functioning, i.e., having no friends and unable to keep a job.  

The RO, as part of a September 2010 rating decision, increased the disability rating assigned to the Veteran's service-connected PTSD from 30 to 50 percent, effective from February 26, 2009.  

A July 2011 letter from the Vet Center, completed by a social worker, noted the Veteran experienced PTSD symptoms on a daily basis.  These included intrusive thoughts, and frequent panic attacks.  Significant sleep problems were reported, along with frequent nightmares.  

The report of an August 2011 VA PTSD examination report shows that the examining board certified psychiatrist reviewed the Veteran's "voluminous" record and conducted a two hour examination.  He opined that the Veteran's PTSD was of such severity as to make him incapable of participating in sustained employment.  he added that the Veteran was markedly impaired.  PTSD was diagnosed, described as chronic and severe.  A GAF score of 42 was provided.  The examiner commented that the Veteran's PTSD had had a profound impact for years on both his social and industrial adaptability.  The examiner commented that the Veteran had deficiencies in most areas of functioning, as well as suffering from chronic suicidal ideation, and disturbances of motivation and mood.  The examiner essentially opined that the Veteran's PTSD symptoms were of such a severity to warrant the assignment of a 70 percent rating.  He immediately added, however, that the Veteran did not have symptoms such as gross impairment of thought processes or communication, intermittent inability to perform activities of daily living, disorrientation to time of place, memory loss for close relatives.  While suicidal ideation was present, the Veteran was not shown have either plans or intent.  The examiner described the severity of the Veteran's disability as guarded.  Of significant note, the examiner commented that the current level of the Veteran's PTSD symptoms clearly prevailed in 2006, if not more likely earlier.  The Veteran, added the examiner, was precluded from gainful employment due to his PTSD.  

The RO, as part of a May 2012  rating decision, increased the disability rating assigned to the Veteran's service-connected PTSD from 50 to 70, effective from January 6, 2006 (the date of the Veteran's initial claim seeking service connection for PTSD).  

Laws and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

According to the DSM-IV, a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

Scores ranging from 51-60 are appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  Id. 

Analysis

After careful consideration of all of the evidence of record, including particularly the above-referenced VA PTSD examination reports dated in May 2006, November 2009, and August 2011, together with the March 2011 letter supplied by the private physician, Dr. J.M.H., the Board finds that from January 6, 2006, an initial disability rating in excess of 70 percent for the Veteran's service-connected PTSD is not for application.

In this regard, on review of the findings set out as part of the medical evidence on file dated from January 6, 2006, and documented above, the Board finds that several GAF scores have been provided.  These include those supplied in 2006 (40, 50, and 58), 2009 (45), and 2011 (42).  The scores of 42, 45, and 50 are all representational of serious symptoms or a serious impairment in social, occupational, or school functioning.  The GAF score of 40 in January 2006 represents worse symptoms, and the GAF score of 58 represents findings not as severe.  

As the above-cited medical documentation indicates, the symptoms comparable to that contemplated in the criteria to be productive of the degree of occupational and social impairment necessary for the assignment of a 100 percent rating, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name have not been demonstrated during the pertinent rating period.  The findings indicate to the Board a level of severity of psychological, social, and occupational functioning well below the severity necessary for the assignment of a 100 percent rating at any time for the period from January 6, 2006.  See above-cited GAF score information; DSM-IV.  See also examination findings.  In essence, the medical evidence on file does not warrant a disability rating in excess of 70 percent rating.

In this regard, the Board finds particularly noteworthy that in November 2011 a VA examiner opined that the Veteran had "deficiencies in most areas" - language used in the applicable rating criteria, for the assignment of a 70 percent rating.  He also opined that the Veteran did not have symptoms such as gross impairment of thought processes or communication, intermittent inability to perform activities of daily living, disorrientation to time of place, memory loss for close relatives.  These are some of the symptoms contemplated for the assignment of a 100 percent disability rating under the applicable criteria.  In essence, the medical of record fails to present a disability picture which more nearly approximates the criteria for a 100 percent rating. 

Specifically, none of the supplied GAF scores are demonstrative of sufficient symptomatology upon which to base the assignment of a 100 percent rating.  Also, since January 6, 2006, while the Veteran has regularly expressed thoughts of suicide, and also suffered from impaired impulse control and panic attacks, at no time has the medical findings since January 6, 2006, reflected total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the preponderance of the evidence is against a 100 percent evaluation at any time from January 6, 2006.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning; the rating criteria contemplate these impairments.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun.


ORDER

A disability rating in excess of 70 percent for PTSD from January 6, 2006, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


